Citation Nr: 1602568	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  13-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and G. S.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to October 1945.  He died in April 2011.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.  In September 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

In April 2014, the appellant and her witness testified during a hearing before a Decision Review Officer (DRO) at the RO.  Also, in November 2015, the appellant and her witness testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings have been associated with the claims file.  

During the Board hearing, the appellant submitted additional evidence in support of her claim, along with a waiver of initial agency of original (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VMBS file or irrelevant to the claim on appeal.

Also, this appeal has been advanced on the Board's docket. pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for cause of the Veteran's death is warranted.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A.             § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2015).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Initially, the Board notes that the Veteran's Amended Certificate of Death shows that his immediate cause of death was heart failure.  Other significant conditions that contributed to his death but did not result in the underlying cause of death were listed as arteriosclerotic heart disease and chronic kidney disease (end-stage).  At the time of the Veteran's death, service connection had been established for the following disabilities: posttraumatic stress disorder (PTSD), bilateral sensorineural hearing loss, left kidney calyceal stone and a shell fragment wound to the chest.

The appellant generally asserts that the Veteran's death was caused by his service-connected left kidney calyceal stone and that this condition caused or aggravated his chronic kidney disease (end-stage).  A February 2012 opinion from Dr. G. M. indicates that the Veteran's kidney failure contributed to his heart failure symptoms.  However, this opinion did not contain a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

A July 2014 VA examiner opined that it was less likely than not that the Veteran's listed cause of death and contributory cause of death were proximately due to or the result of a chronic kidney condition that began in 1943.  The examiner reasoned that, in order for the contributing cause of death of renal disease to be found related in any way to kidney stones, there would have to be a diagnosis of hydronephrosis of longstanding duration bilaterally which was sufficiently obstructed so as to cause renal insufficiency or failure.  The examiner noted that the Veteran had a probable chronic kidney stone in his left kidney that was asymptomatic, that no treatment was ever deemed necessary to treat it since his separation from service, and that his arteriosclerotic heart disease caused decreased circulation of blood to the kidneys, which added to his kidney disease.

However, during the November 2015 hearing, the appellant testified that the Veteran had suffered from recurrent urinary tract infections since service and that the Veteran had occasionally passed kidney stones in the 1970's and 1990's.  An August 2005 VA general medicine examination report reflects the Veteran's reports that he has had no kidney stones since the 1950's.  In addition, the November 2004 VA genitourinary examination report reflects the Veteran's reports that he had multiple infections and an occasionally symptomatic kidney stone after service but that he had none since the early 1950s.  Therefore, the July 2014 VA opinion appears to be based upon an inaccurate factual premise, namely that the Veteran's kidney stone was asymptomatic following service.  See Reonal v. Brown, 5 Vet. App. 460, 46 (1993) (an opinion based on an inaccurate factual premise has no probative value).   In addition, the examiner did not address the appellant's contentions that the Veteran's recurrent urinary tract infections were related to his service and that this condition ultimately contributed to his death.

Under these circumstances, the Board finds that further VA medical opinion addressing whether the Veteran's cause of death was related to service, to include his service-connected left kidney calyceal stone, is warranted.  See 38 U.S.C.A.
§ 5103A(a)(1) (2015); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1 (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records related to the Veteran's care.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.   After completion of the above, and the receipt of any additional records, arrange to obtain from an appropriate VA physician a medical opinion addressing the relationship, if any between the Veteran's death and his military service.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA),to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion must reflect full consideration of the Veteran's documented medical history and the appellant's assertions.

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing
physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin-specifically, a left kidney calyceal stone and/or recurrent urinary tract infections-caused or contributed substantially or materially to cause the Veteran's death.
  
In addressing the above, the physician must consider and discuss the appellant's contentions that the Veteran's left kidney calyceal stone caused or aggravated his chronic kidney disease (end stage), resulting in his death.  The examiner must also consider and discuss the appellant's contentions that the Veteran suffered from recurrent urinary tract infections that were related to service and that this disability caused or contributed to cause his death.

Complete, clearly-stated rationale for all conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for the cause of the Veteran's death in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




